EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ben Bodi on 7/15/22.
The application has been amended as follows: 

The title is amended to recite:
	
	METHODS OF PRODUCING A GAS FROM A COMBUSTIBLE MATERIAL

Claim 1 is amended to recite:

A method of producing a gas from a combustible material, the method comprising the steps of:
(a) loading the combustible material into a containment structure which is longer along a horizontal axis compared to a width or a height to form a bed;
(b) substantially sealing the containment structure;
(c) feeding an oxidant into the sealed containment structure and igniting the combustible material to form a gasification zone;
(d) moving an oxidant injection point from one end to the other end along a horizontal axis at the base of the structure;
(e) controlling a flow rate of oxidant and a rate of movement of the oxidant injection point such that the combustible material is partly converted, thereby leaving behind an unconverted, thermally affected layer of combustible material in the sealed containment structure after the injection point has passed through the material;
f) cooling and purging the sealed containment structure and loading fresh combustible material on top of the thermally affected layer left behind after completing steps c) to e); and
g) repeating steps b) to f),
wherein the oxidant is fed into the sealed containment structure by an injection member; and
wherein the injection member is configured to be movable in the containment structure such that an oxidant outlet at a previous point in the sequence is moved to a new point in the sequence for initiation of gas conversion, and is replaced at the previous point by a further oxidant outlet that at least partially continues conversion of the combustible material at the previous point.

Claims 2 and 4 are cancelled.

Claim 5 is amended to recite:
The method of claim [[4]]1, wherein the distance moved is substantially equal to a spacing between adjacent oxidant outlets.

Claim 6 is amended to recite:
The method of claim [[4]]1, wherein the injection member is a duct configured to be retractable along a length of the containment structure.

Claim 8 is amended to recite:

A method of producing a gas from a combustible material, the method comprising the steps of:
(a) loading the combustible material into a containment structure which is longer along a horizontal axis compared to a width or a height to form a bed;
(b) substantially sealing the containment structure;
(c) feeding an oxidant into the sealed containment structure and igniting the combustible material to form a gasification zone;
(d) moving an oxidant injection point from one end to the other end along a horizontal axis at the base of the structure;
(e) controlling a flow rate of oxidant and a rate of movement of the oxidant injection point such that the combustible material is partly converted, thereby leaving behind an unconverted, thermally affected layer of combustible material in the sealed containment structure after the injection point has passed through the material;
f) cooling and purging the sealed containment structure and loading fresh combustible material on top of the thermally affected layer left behind after completing steps c) to e); and
g) repeating steps b) to f),
wherein the oxidant is fed into the sealed containment structure by an injection member configured to include a plurality of oxidant outlets arranged in sequence to carry a flow of an oxidant;
wherein the plurality of oxidant outlets are arranged along an injection member configured to be fixed in the containment structure along an axis, and wherein the, or each, oxidant outlet includes a valve to operably regulate the flow of the oxidant from the, or each, oxidant outlet such that during operation, an oxidant outlet at [[the]]a previous point in the sequence is substantially closed and a further oxidant outlet at a new point in the sequence for initiation of gas conversion is substantially opened in such a way as to emulate a movable injection member.

Claim 9 is amended to recite:
The method of claim 8, wherein an oxidant outlet interposing the previous point and the [[one]]new point is kept substantially opened to thereby maintain conversion at that point.

Claim 10 is amended to recite:
The method of claim [[2]]8, wherein the, or each, oxidant outlets are of generally equal size.
Claims 15, 16, and 18-26 are cancelled.

The following is an examiner’s statement of reasons for allowance: The prior art cited herewith are relevant to claim 1 as filed on 9/4/20. Each reference cited pertains to a horizontal furnace, reactor, or gasifier with a fixed bed that operates in a sealed manner utilizing oxidant injection points and control means. What the references fail to disclose, however, are the features of claims 4 and 8. Claim 4 has thus been incorporated into claim 1 and claim 8 made into an independent claim. There is no teaching in the prior art of record to either move the injection points to replace one another as recited in previous claim 4 or a method by which flows are regulated to emulate movable injection members. The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725